Citation Nr: 0944619	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  04-04 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of frostbite, 
fingers on both hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Brother


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1979 to April 
1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This case 
was previously before the Board most recently in December 
2007, when it was remanded for consideration of newly 
submitted evidence at the agency of original jurisdiction.

The Veteran and the Veteran's brother testified before a 
Board hearing at the RO in September 2004.  A transcript of 
that hearing is of record.


FINDING OF FACT

Residuals of frostbite, fingers on both hands, is not shown 
to have manifested during the Veteran's active duty service 
or for many years thereafter, nor are any residuals of 
frostbite in fingers on both hands shown to be otherwise 
related to such service.


CONCLUSION OF LAW

Residuals of frostbite, fingers on both hands, was not 
incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought with regard to the claim on appeal most 
recently in a letter sent in November 2008.  Moreover, in 
this letter, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the most recent RO readjudication of this claim as 
evidenced by the August 2009 supplemental statement of the 
case.  The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, the effectively timely letter sent in November 
2008 provided the notice contemplated by Dingess.  The 
appellant was provided with notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted, and this letter 
explained how VA determines disability ratings and effective 
dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decisions of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and private have been obtained.  All 
potential sources of records identified by the Veteran, 
including VA treatment records, have been appropriately 
sought by the RO and all obtainable records are associated 
with the claims file; negative determinations on the 
existence or availability of other sought records are also in 
the claims file where appropriate.

The Board acknowledges that no VA examination report is of 
record with an etiology opinion specifically addressing the 
issue of entitlement to service connection currently on 
appeal.  However, VA medical examination is not warranted in 
this case.  In disability compensation (service connection) 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Simply stated, the standards of McLendon are not met in this 
case as the evidence of record fails to indicate that any 
frostbite, clinically significant cold injury, or any similar 
chronic hand or finger disability had its onset in service or 
is otherwise related thereto.  As discussed in more detail 
below, the probative evidence shows no indication of chronic 
disabilities related to cold injury or otherwise involving 
the hands or fingers during service or for many years after 
active duty service.  The Veteran is now diagnosed with 
Raynaud's disease causing his current pertinent symptom 
complaints, but the evidence contains no suggestion of 
pertinent pathology during service or for many years 
following service.

The Board further finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

The Veteran is seeking entitlement to service connection for 
residuals of frostbite, which he contends were caused during 
active duty.  The Veteran has repeatedly contended that he 
experienced substantial cold injury to fingers on both hands 
while stationed in Germany during winter in either 1982 or 
1983.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records show no findings 
attributed to cold injuries and no suggestion of frostbite.  

A November 1979 service treatment report shows that the 
Veteran was treated for "jammed fingers" of the right hand 
with abrasions of the knuckles after the Veteran hit an 
object.  The contusions and abrasions were treated and there 
is no suggestion of chronic residuals nor any need for 
noteworthy medical follow-up.

A February 1980 service treatment report shows that the 
Veteran was treated for left thumb pain and swelling after he 
closed a car door on the thumb.  X-rays were negative.  The 
thumb was treated and there is no suggestion of chronic 
residuals nor any need for noteworthy medical follow-up.

An April 1980 service treatment report shows that the Veteran 
was treated for complaints of "burn on hand."  The burn was 
treated and there is no suggestion of chronic residuals nor 
any need for noteworthy medical follow-up.

An October 1980 service treatment report shows that the 
Veteran was treated for soreness and a cut on his left index 
finger after he closed a truck door on it; there was no 
swelling, no discoloration, no sign of infection.  The finger 
was treated and there is no suggestion of chronic residuals 
nor any need for noteworthy medical follow-up.

An March 1982 service treatment report shows that the Veteran 
was treated for a cut of the fifth digit of his right hand 
that required six stitches.  Follow up during that month 
included evaluation of a possible infection of the fifth 
digit of his right hand, but the medical determination was 
that the wound was healing and was not infected.  There is no 
suggestion of chronic residuals nor any other need for 
noteworthy medical follow-up.

An April 1982 service treatment report shows that the Veteran 
was treated for an avulsion on the left second digit 
following an injury involving a wall locker.  The avulsed 
tissue was reapplied and dressed. The Veteran returned for a 
scheduled changing of the dressing a week later.  The 
viability of the flap was undetermined at that time.  There 
was otherwise no suggestion of chronic residuals nor any 
other need for noteworthy medical follow-up.

A December 1982 service treatment report shows that the 
Veteran was treated for open lacerations to the left hand 
after he reported he was in a fight.  No stitches were needed 
and the cuts were cleaned.  The Veteran returned the 
following day with complaints of left hand swelling around 
the knuckles, reporting that he did not recall how he injured 
his hand.  X-rays revealed no fractures and the was a 
notation of no discoloration.  The hand was treated and there 
is no suggestion of chronic residuals nor any need for 
noteworthy medical follow-up.

The Board also notes that documentation dated in March 1983 
shows that Veteran declined a service separation examination, 
and an authorized professional's review of the Veteran's 
records was noted to reveal no issues raising a need for a 
service separation medical evaluation.  This further suggests 
that neither the Veteran nor other medical professionals 
believed that he had a chronic disability of the hands of 
fingers at the time of this separation from service.

The Veteran's service treatment records show no instances of 
diagnosed frostbite, no diagnosed cold injuries, no 
suggestion that the Veteran reported experiencing any cold 
injuries, and do not demonstrate any manner of chronic 
disability of the hands or finger.  The Board finds that 
contemporaneous service treatment records featuring competent 
medical examination findings and the Veteran's own symptoms 
complaints throughout his period of service to be highly 
probative in showing that neither frostbite, nor a clinically 
significant cold injury, nor any other chronic pathology of 
the hands or fingers manifested during service.

The Board has considered the Veteran's statements testifying 
that he recalls experiencing cold injuries to his hands 
during service; the Veteran has repeatedly testified to this 
effect, including during his September 2004 Board hearing.  
The Veteran is certainly competent to describe his experience 
of symptoms during cold exposure.  However, the Board views 
the Veteran's assertions regarding cold injury and frostbite 
to the hands to be inconsistent with the probative 
contemporaneous service treatment records.  Such records show 
that the Veteran presented for treatment on numerous 
occasions for a variety of medical complaints.  However, he 
did not report any cold injury to the hands or fingers.  As 
discussed above, in-service medical attention was paid to the 
Veteran's hands and fingers on numerous occasions for acute 
injuries that were clearly not related to cold exposure.  The 
Board believes it reasonable to assume that the Veteran would 
have reported cold injury or frostbite complaints during 
service since he did not hesitate to report other unrelated 
problems.  His current assertions are of diminished 
credibility in view of the overall record.

The only post-service treatment records available for review 
in this case are private treatment reports from 2003.  
Reports from a Dr. Vicente show a diagnosis of bilateral 
Raynaud's disease responsible for the finger symptoms the 
Veteran claims to residuals of in-service cold injury in this 
case.  In a November 2003 private treatment report, a summary 
of the Veteran's medical history discusses that "[w]hile in 
the military between 1979 and 1983 in Germany he worked on 
heavy trucks in the winter and experienced several episodes 
of frostbite to both hands mostly along the 2nd, 3rd and 4th 
fingers."  At that time, the doctor noted an impression of 
"[p]robable Raynaud's disease with previous frostbite injury 
to both hands."

Dr. Vicente's diagnosis of Raynaud's disease is clearly 
probative medical evidence with regard to identifying the 
Veteran's current disability of fingers on each hand.  
However, the references to in-service frostbite and cold 
injury in the private treatment records have no probative 
value with regard to the alleged occurrence of such injuries 
20 years prior to the doctor's evaluation.  Among the factors 
for assessing the probative value of a medical opinion are 
the examiner's access to the claims file, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  A medical opinion is of no 
evidentiary value when doctor failed to review veteran's 
record before rendering opinion.  Bielby v. Brown, 7 Vet. 
App. 260, 269 (1994).  There is no indication of record that 
Dr. Vicente had access to or reviewed the claims file or 
otherwise did any review of the Veteran's service treatment 
records.  He offers no explanation, rationale, nor evidence 
for finding that the Veteran had frostbite during service; he 
presumably operated exclusively from acceptance of the 
Veteran's own account of this history.  A bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Additionally, the Board notes that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  Also, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  In this case, 
the contemporaneous clinical records from the Veteran's 
service contain no suggestion of cold injury or frostbite, 
and Dr. Vicente's reference to such alleged in-service 
injuries 20 years after the fact present no alternative 
manner of establishing a factual predicate for such a medical 
finding.  It appears that Dr. Vicente relied exclusively upon 
the Veteran's recitation of his account of medical history.

The Board must observe that the Veteran's consultations with 
Dr. Vicente occurred during the course of his appeal in this 
case, and that handwritten notes among Dr. Vicente's reports 
indicate that when the Veteran described the details of his 
alleged in-service frostbite, he also expressed to the doctor 
that he "needed documentation for V.A...."  Despite 
substantial efforts to assist the Veteran in developing the 
record with earlier post-service medical evidence, there 
remains no contemporaneous evidence whatsoever of the Veteran 
ever suggesting the occurrence of in-service frostbite or 
cold injury prior to his filing if this claim 20 years 
following discharge.  Such a lengthy period following 
discharge without evidence of complaint or treatment related 
to the claimed pathology weighs against the claim.  See 
Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).

For the reasons stated above, the Board finds that Dr. 
Vicente's references in 2003 to alleged frostbite in the 
Veteran's fingers 20 years prior present no probative value 
and do not tend to demonstrate the occurrence of in-service 
frostbite.  The contemporaneous service treatment records and 
the 20 year period following discharge without any 
contemporaneous evidence of any such injuries remain the most 
probative indications of record regarding the question of 
whether the Veteran suffered frostbite or otherwise 
significant cold injury during service.

Furthermore, the Board observes in passing that there is no 
clear etiology opinion presented in the Dr. Vicente's 
reports, nor any other evidence.  To the extent that his 
notation of the alleged in-service frostbite during 
discussion of the current Raynaud's disease might arguably 
imply an etiology, the Board notes that the Veteran's 
September 2004 Board hearing testimony indicated that he had 
never heard a physician indicate that there was any nexus 
between his service and his hand symptoms.  During the 
September 2004 Board hearing, the Veteran was asked if his 
doctor "ever told you ... what causes this?" and the Veteran 
indicated "No."  He again responded "No" when asked if any 
"physician ever made an opinion that, uh, there is a nexus 
or the incident in service is in any way related to your 
current diagnosis...."  Thus, the Board observes in passing 
that the Veteran's testimony indicates that he has never 
encountered a medical doctor who expressed an etiology 
opinion supportive of this claim.  In any event, though, the 
primary basis of the denial of the appeal in this decision 
remains that the most probative evidence is against finding 
that the Veteran experienced frostbite or significant 
clinical cold injury during service.

The Board also notes that the evidence in this case weighs 
against a finding of chronicity following service or any 
pertinent onset of symptomatology for many years following 
service.  There is a complete absence of any contemporaneous 
documentation of any complaint or treatment for any pertinent 
symptoms until around the time of the filing of this claim 20 
years following separation.  The Board notes the testimony of 
the Veteran's brother at the September 2004 Board hearing; 
this testimony asserted that the Veteran first "started to 
seek medical attention" in "maybe '87, '88."  The Board 
notes that the hearing testimony indicated that the Veteran 
lived with his brother for a year after his separation.  By 
the terms of this testimony, there would still be at least an 
approximately four year period following service prior to any 
seeking of medical treatment for manifestations of the 
disability the Veteran believes to be service-connected.  
Such a lengthy period following discharge without evidence of 
complaint or treatment related to the claimed pathology would 
still weigh against a finding of chronicity and, thus, weigh 
against the claim.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. 
Cir. 2000).

The Board acknowledges and has considered the Veteran's lay 
testimony with regard to his recollections of in-service cold 
trauma and his belief that his current symptoms of the 
fingers on both hands are residuals of in-service frostbite.  
As a layperson, the Veteran is not competent to provide an 
opinion requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  

The Board finds that the Veteran is competent to present 
testimony identifying when he experienced cold weather 
conditions and certain symptoms in his hands.  In this case, 
however, to the extent that the Veteran testifies that he had 
significant symptoms of cold injury to his hands during 
service and following service, the testimony is probatively 
outweighed by contemporaneous evidence showing no suggestion 
of significant cold-related problems with the Veteran's hands 
during service of for many years thereafter.

The Board also finds that determining a specific clinical 
diagnosis, such as frostbite, and determining the causal 
etiology of any current disability are matters of medical and 
clinical expertise beyond the competence of lay observation 
and testimony.  Thus, competent medical evidence is required 
to establish a diagnosis of frostbite during service; the 
probative service treatment records contain no such diagnosis 
despite multiple instances of medical attention paid to acute 
finger injuries.  In any event, to the extent that the 
Veteran may be considered competent to testify to the 
occurrence of a general cold injury to his hands, the 
testimony is probatively outweighed by the absence of any 
suggestion of a noteworthy cold injury in the contemporaneous 
service treatment records.

Competent medical evidence is required to establish an 
etiological nexus between military service and a currently 
diagnosed disability.  In this case, the Board finds that 
there is no medical evidence of record that clearly 
identifies any such nexus.  The only medical evidence that 
may even implicitly suggest the possibility of such nexus 
lacks probative value in this respect due to its reliance 
upon the Veteran's recitation of a factual history regarding 
frostbite during service that is contradicted by the most 
probative evidence of record.

The Board notes that the Veteran has a current diagnosis of 
Raynaud's disease which has been medically identified as the 
cause of the symptoms the Veteran believes are due to cold 
injuries during service.  The Board notes that even if 
Raynaud's Disease were a residual of cold injuries or 
frostbite, there is no evidence in the service treatment 
records to which it could possibly be linked.  Moreover, the 
evidence weighs against a finding of chronicity following 
service or any pertinent onset of symptomatology for many 
years following service.  The Board finds that the weight of 
the most probative evidence is against finding any cold 
injuries or frostbite during service; thus, the preponderance 
of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for entitlement to service connection for residuals of 
frostbite, fingers on both hands, must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


